Citation Nr: 1535777	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  07-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty with the Army from June 1954 to July 1957 and with the Navy from June 1958 to May 1959.

In October 2009, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ). A transcript of that hearing is included in the record. In November 2014, VA notified him that the VLJ was no longer employed by the Board, and informed him of the right to another hearing. Later that same month, he informed VA that he did not wish to have another hearing.

In December 2009 and February 2011, the Board remanded the case for the development of further evidence. In September 2011, the Board denied service connection for a low back disorder.

The Veteran appealed the Board's September 2011 denial to the Veterans Claims Court. In April 2012, the Court Clerk granted a Joint Motion for Remand (JMR) vacating the Board's September 2011 decision and remanded the case to the Board for compliance with the instructions in the April 2012 JMR. 

In January 2013 and August 2013, the Board again remanded the case to the RO for additional development. In March 2014, the Board referred the case to the Veterans Health Administration (VHA) for an expert medical opinion. The Board received a VHA opinion in July 2014. 

In September 2014, the Veteran submitted additional evidence. In March 2015, the Board again remanded the case to the RO for additional development. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A chronic low back injury or disease was not shown in service.

2. A low back disorder, diagnosed as osteoarthritis, was not shown to a compensable degree within one year of service; symptoms of a low back disorder were not continuous since service.

3. A current low back disorder is not causally or etiologically related to service, nor is it secondary to or aggravated by a service-connected disability.


CONCLUSION OF LAW

A current low back disorder was not incurred or aggravated in service, and may not be presumed to have been incurred in service. It is not proximately due to or the result of, and has not been aggravated by, any service-connected disability, including residuals of a pelvis fracture. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his current back disability began during service, is attributable to an injury incurred during service, or was caused or aggravated by residuals of injury incurred during service. 

Service connection may be established, on a direct basis, for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection on a direct basis requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed the claim in September 2005, the amendment is not applicable to the current claim. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran's first period of active service was in the Army from June 1954 to July 1957. No spine or other musculoskeletal disorders were noted on examination in June 1954 for entrance into service. In September 1954, he had an outpatient treatment visit for backache. The treating clinician called for strapping his back. In October 1955, while he was directing traffic, he was hit by a car.  This is the incident on which he essentially based his claim.

According to the service treatment records, he was taken to a service department hospital. X-rays showed fracture of the pelvis. He was admitted for treatment including bed rest. An officer wrote and informed the Veteran's mother of the accident. The officer told her that the Veteran was not run over by the wheels of the car, but was knocked down. The officer related that the doctor said that the Veteran's pelvis was fractured, that he would be in the hospital for a month to six weeks, and that he would completely recover.

On the day of the accident, the Veteran reported pain in his spleen area, left flank, and back. He had hospital treatment for about a month, followed by a month of convalescence leave. After the convalescence leave, he was checked at and discharged from the hospital in December 1955, with a profile for three months of limited duty, with no running, jumping, squatting, physical training, or prolonged standing or marching.  About a week later, in January 1956 pelvic pain recurred and he was readmitted to the hospital. He was treated with rest and helped with progressive resumption of weightbearing. 

The report of an examination during that treatment period, in January 1956, included the examiner's notation that the Veteran's back was in normal condition.  This evidence suggests that he was not having any back symptomatology at that time.  As the statement was rendered contemporaneously in connection with medical treatment, it is of high probative value of the state of his back during service.  At the end of January and beginning of February, he was able to walk without crutches and without pain. He was discharged from the hospital in February 1956.

On medical examination in May 1957, shortly before separation from his Army service, it was noted that the Veteran had sustained a broken pelvis in 1955, had been treated by a physician, and had no present symptoms. The examiner noted a traumatic scar on the left gluteal region that was well healed.  There were no complaints regarding the back.  This evidence suggests that he was not having any problems with his back around the time of discharge from the Army in July 1957.

In July 1957, the Veteran filed a claim for service connection for a chipped hip and broken pelvis.  He made no claim regarding the back.  On VA examination in October 1957, he had no complaints involving his pelvis. He complained of left foot pain. He did not relate having pain in any other area.  Despite his more recent statements to the contrary, this evidence suggests that he was not having any problems with his back at that time.

Examination of the pelvis revealed no deformity or tenderness. There was no restriction of motion of the lower extremities. The examiner indicated that the entire examination of the pelvic girdle was completely normal. In October 1957, an RO granted service connection for residuals of pelvis fracture and assigned a noncompensable rating.

The Veteran went on to a period of active service in the Navy from June 1958 to May 1959. In a June 1958 Report of Medical History, he did not report any history of arthritis or bone or joint deformity. He indicated he had received treatment for an injury during Army service. He stated that he had applied for, and VA had denied, benefits for that injury. Examination in June 1958 showed a scar on the left hip. History of fracture of the pelvis and left hip was noted. 

The examiner checked normal for the condition of the spine, lower extremities, and other musculoskeletal areas. This evidence indicates that he was having no problems with his back at the time he entered Navy service.  During his Navy service, he was seen for motion sickness. There is no record of complaints involving his back, his pelvic area, his lower extremities, or any other musculoskeletal areas.  He was discharged from the Navy in May 1959.

In October 1959, the Veteran submitted a claim for service connection for motion sickness but made no claim regarding his back or made any mention of any back symptomatology.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, he filed a claim for service connection, but did not mention back symptoms.  This suggests to the Board that there was no pertinent back symptomatology at that time.  
	
While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that they he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  
	
In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for a low back disorder, when viewed in the context of his action regarding other claims for compensation (both in 1957 and in 1959), may reasonably be interpreted as indicative of his belief that he did not sustain a chronic back injury in service, or the lack of back symptomatology at the time he filed the claim, or both.  

In October 1963, the Veteran submitted a claim regarding residuals of the 1955 fracture of the pelvis and hip. He stated that he had soreness and stiffness at times, and a noticeable limp in the left leg.  Again, he did not file a claim for a back disorder.  Court records dated in 1964, which the Veteran submitted in 2013, reflect that he had accidental personal injury in April 1964. The Court approved a joint petition from the Veteran, a business, and an insurance carrier, indicating that the business and the insurance carrier were to pay the Veteran a specified sum.  In another court action dated in January 1967, the Veteran was awarded payments from a business and an insurance carrier for a "back injury, ruptured disc and injured nerve" sustained in 1966.  This incident occurred some 7 years after discharge from service.

In September 1967, the Veteran requested VA disability benefits related to the accident during his Army service. In April 1968, a private orthopedist J. E. W., Jr., M.D., wrote that the Veteran underwent surgery in November 1966 to address a herniated nucleus pulposus in the lumbosacral spine. Dr. W. wrote that the surgery following an on-the-job injury for which the Veteran had been awarded some disability benefits. Dr. W. stated that after the 1966 surgery the Veteran did relatively well, until he had a recurrence of severe back pain in February 1968.  This evidence does not support the claim as it related the Veteran's back disorder to a post-service on-the-job injury.

There is no further evidence regarding the back until March 1990, when the Veteran submitted a claim for an increased rating for pelvis fracture residuals and for service connection for a back disorder, which he attributed to the motor vehicle accident (MVA) and pelvis fracture in service.

In a May 1990 VA examination, the Veteran described the MVA in service in 1955 with resulting pelvis fracture. He reported that after separation from service in 1959 he worked for a parts company, and that his duties included some lifting. He related that in 1961, while attempting to move a heavy drum, he felt a popping sensation in his low back. He reported that he was found to have a herniated disk, and that he had surgery in 1961. He indicated that he thought it possible that the pelvis fracture in 1955 made him predisposed to the injury in 1961. 

On examination of the pelvis, there was good range of motion of the hips, with some limitation of flexion due to low back pain. Flexion of the lumbar spine was limited due to low back pain. The examiner found that the Veteran did not describe significant symptoms that were related to the pelvis fracture. The examiner stated that it was impossible to say whether the Veteran sustained lumbar spine injury during the 1955 accident, or whether all of the current back problems resulted from the job-related post-service accident.  

This evidence neither supports nor weighs against the claim as the examiner was unable to render an opinion as to the cause of the back disorder.  In July 1990, the RO denied service connection for a back disorder, including as secondary to the service-connected residuals of pelvis fracture.

The evidence shows on-going complaints related to the back.  Specifically, VA treatment notes dated in October 2005 reflect a list of problems including lumbar disc disease with chronic pain, status post-surgical fusion.  In November 2005, the Veteran submitted a claim for benefits based on several disabilities, including pelvis fracture and spinal condition. He indicated that he was treated for each of those during Army service in the 1950s. 

On VA examination in March 2006, the examiner noted having reviewed the Veteran's service treatment records, including records of treatment following the 1955 MVA. Pelvis x-rays showed that the fracture was well healed. The examiner opined against the likelihood of a connection between the 1955 injury and any current hip disorder.  This evidence neither supports nor weighs against the claim as the examiner rendered no opinion related to the back.  To the extent that the back was discussed at all, the Veteran's gait was stable, he had normal heel-toe gait, and was without antalgia.  He used no assistive devices.  He did not complain of back pain.

In June 2006, the RO continued the noncompensable rating for residuals of pelvis fracture, denied service connection for left hip injury, and denied reopening of a previously denied claim for service connection for a back disorder. The Veteran appealed that decision. He asserted that his back disorder was caused by the 1955 MVA, or was caused or aggravated by injuries, including pelvis fracture, in the 1955 MVA.

As part of the development of the claim, the Veteran underwent another VA examination in April 2009.  At that time, the examiner reported having reviewed the claims file. The examiner noted the history of the MVA with pelvis fracture in 1955, and of lumbar spine injuries and treatment in 1966 and 1968. The Veteran stated that he had pain in the hips and groin. The examiner opined against a connection between the 1955 pelvis fracture and current hip problems.  However, the examiner did not render an opinion regarding the back.  To the extent he discussed the back, he attributed the Veteran's low back pain to a post-service industrial injury.  Therefore, this evidence does not support the claim.

In the October 2009 Board hearing, the Veteran expressed his belief that his low back problems began with the 1955 MVA. He reported that he had continuous problems with his back. He indicated that he had undergone two surgeries on his low back, the first one in 1960. He stated that he experienced and complained of back problems while he was in service. He indicated that after the 1955 pelvis fracture he developed arthritis in multiple areas.

While the Veteran asserted that he had surgery on his back in 1960, suggesting that the surgery was undertaken shortly after service separation, the more contemporaneous evidence of record dated in the 1960s indicates that he sustained injuries in 1964 (5 years post-discharge) and 1966 (7 years post-discharge) and underwent surgery in 1966.  The Board places higher probative value on the medical documentation than on the Veteran's recollections made decades later.

In November 2009, private orthopedist J. E. R., D.O., wrote that it was plausible that current arthritis in the Veteran's hips could be related to pelvis and hip injuries in an MVA in 1955.  However, this evidence does not support the claim as the orthopedist rendered no opinion regarding the back.  

In a June 2010 statement, the Veteran contended that his back disability was progressive and was secondary to his pelvis injury raising the issue of a secondary claim.  In a February 2011 decision, the Board granted reopening of the previously denied claim for service connection for back disability and remanded the issue of service connection on the merits for the development of additional evidence.

On VA examination in April 2011, the examiner reported having reviewed the claims file. The examiner discussed medical records from during and after service. The Veteran reported that he had ongoing trouble with his back after the 1955 MVA and through the end of his Army service. He stated that he functioned acceptably in his subsequent Navy service until he got motion sickness. 

The Veteran reported that his first low back surgery was in 1960, and was for a pinched nerve that affected his back and left leg.  (As noted above, the evidence does not show surgery in 1960).  He stated that the surgery was handled through Worker's Compensation.  (The evidence does show surgery related to an on-the-job injury in 1966).  He related that he later had more low back problems, and also had problems in his upper back and shoulder. He indicated that he had a second low back surgery in 1995. 

The examiner found that the Veteran had a lumbosacral disorder status post two fusion surgeries.  She opined that it was less likely than not that the current lumbar disorder was caused or permanently aggravated by the 1955 MVA or other events in service. She reflected that it was at least as likely as not that the current lumbar disorder resulted from post-service injuries, and was not caused or aggravated by the service-connected residuals of pelvis fracture.  This evidence does not support the claim.

In a September 2011 decision, the Board denied service connection for a back disorder, including as secondary to the residuals of the pelvis fracture. The Veteran appealed that decision to the Veterans Claims Court. In April 2012, the Court Clerk granted a JMR and vacated the September 2011 Board decision.  The JMR found that the April 2011 VA examiner had not considered that 1955 record reflecting the Veteran's report of back pain immediately following the MVA.

As development on the claim continued, the Veteran's brother submitted a letter In September 2012 letter recalling that the Veteran was hit by a car during service in the 1950s.  His brother stated that after that, on and off for years, the Veteran talked about having pain in his back, neck, shoulder, and legs.  In addition, the Board remanded the claim in January 2013, August 2013, and March 2015, for further development.

In support of the claim, the Veteran's treating VA physician, Dr. N.M., wrote in a September 2013 letter that that he had treated the Veteran from 2010 to 2012 for conditions including chronic back and hip pain. He noted that the Veteran had a history of pelvis fracture, and that he underwent hip replacement surgeries in 2008 and 2009.  "It is my opinion," Dr. M. wrote, "that his pelvic fracture had contributed to developing degenerative arthritis and subsequent low back, hip and knee pain."  However, Dr. M. did not provide a rationale for his opinion so the Board assigns it lesser probative value.

On the other hand, in a March 2013 VA examination, the examiner reported having reviewed the claims file. After a review of the claims file and a physical examination of the Veteran, the examiner opinion that it was less likely than not that the Veteran's current back disorder was related to the MVA or other events in service.  As a rationale, the examiner noted that the Veteran had one complaint of back pain a year before the MVA.  He noted that the pelvis fracture from the MVA healed with rest.  He reflected that the pelvis fracture was on the left side, and that musculoskeletal disorders that developed after service were generally bilateral and fairly equal on both sides. He noted that on service medical histories and examinations in May 1957 and June 1958 the Veteran denied having back problems.

The Board places significant probative value on the March 2013 examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported low back pain for years and described being hit by a car in service and fracturing his pelvis.  A history of multiple orthopedic surgeries was noted, mostly bilaterally to the hips, knees, and shoulders, but also cervical spine and lumbar spine.  

After a physical examination, the examiner diagnosed multi-level degenerative changes of the thoracic spine and low back pain.  The examiner opined that it was less likely than not that the Veteran's back disorder was incurred in or caused by the in-service injury.  As a rationale, the examiner explained that it was more likely that the back disorders were related to a lifetime of wear and tear and events associated with the civilian back injury and genetics.  

The examiner noted that the Veteran had a single complaint of back pain in service one year prior to the MVA and fractured pelvis.  The pelvis promptly healed with rest.  He also noted that any structural pathology that occurred on the left side had been matched by arthritis findings on the right, even though the Veteran had a tendency to blame any left-sided conditions on the MVA but there was nothing but speculation to incriminate this event and considerable evidence to the contrary.  The examiner emphasized that the back disorder was directly related to the post-service civilian injury and noted that the Veteran denied back pain on two occasions after he fractured his pelvis.

On the question of aggravation, the examiner found that it was less likely as not that the Veteran's back pain in September 1954 was aggravated by his MVA and pelvis fracture and more likely that this was an isolated single occurrence of back pain.  He reflected that the Veteran denied having any back problems before the 1955 MVA.

This examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

As part of the on-going development of the claim, in 2014, at the Board's request, an orthopedic surgeon with the Veterans Health Administration (VHA) reviewed the Veteran's claims file and provided an expert medical opinion. The physician noted that in most cases the cause of an individual's low back pain could not be reliably scientifically established. The physician found that the Veteran had incurred a back injury during service, but that it was less likely than not that his current back complaints were caused by injury in service, or were proximately due to or aggravated by his pelvis injury.  This evidence addresses the threshold issue on appeal and weighs against the claim on both a direct basis and on an aggravation basis.

In March 2015, the chief of the surgery service at a VA facility reviewed the Veteran's claim file and provided opinions in response to questions posed by the Board. That physician provided the opinions that it was not at least as likely as not that the Veteran's back disorder was related to an event in service, was proximately due to his pelvis fracture residuals, or had been aggravated by his pelvis fracture residuals. The physician opined that the Veteran's back problems were related to post-service injuries, combined with normal age-related deterioration.

As a rationale, the examiner explained that the 1954 record of backache provided very little information, but did not appear to reflect a condition of lasting clinical significance. He noted that the Veteran reported pain in the back and other areas following the 1955 MVA. He discussed the records of the treatment following the MVA. He noted the absence of back symptoms (or even ongoing pelvic symptoms) on separation from Army service in 1957, on entry into Navy service in 1958, and on separation from Navy service in 1959. He indicated that from the Army and Navy medical records it seemed "highly unlikely that the veteran had any persistent back problems." He stated that there was clear evidence that the Veteran had at least one and probably two back injuries in the 1960s, after separation from his second period of service.

The physician expressed his assumption that the Veteran's lay statements regarding events in service were competent and credible. The physician acknowledged that the absence of contemporaneous documentation of persistent back pain during service did not necessarily show that the Veteran did not have some back pain during or soon after service. He found, however, clear evidence that post-service back injury caused post-service back pain. Thus, he found that the evidence did not connect current back pain to service. He concluded "[t]he available evidence shows that he recovered well from this accident, so well that he was able to enlist in the Navy in 1958 with no evidence of any physical impairment."

This evidence weighs heavily against the claim and is in line with multiple prior medical opinions:  April 2009 (suggested that back pain was related to post-service injury); April 2011 (back disorder not caused by or aggravated by 1955 MVA); March 2013 (back disorder not related to MVA); and 2014 VHA (back complaints not caused by in-service injury or aggravated by pelvic injury).  

While the Board acknowledges the Veteran's brother's statement that he complained of back, neck, shoulder, and leg pain on and off and the Veteran's own statements that he developed back pain as a result of the MVA in service.  While the Veteran and his brother are competent to report observations and symptoms as they come through the senses, degenerative joint disease, is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his or his brother's statements.  See Cartright, 2 Vet. App. at 25.  

In sum, the service treatment records fail to show ongoing or recurrent back pain, even when the Veteran's overall condition was affirmatively checked in 1957, 1958, and 1959 at separation from and entry into periods of active service. While he is competent to report that back pain continued or recurred from service through the present, his recent recollection of a symptom history including the distant past, however, is less likely to be reliable than the evidence, including medical histories he provided, that were recorded at and around the time of service. 

In addition, multiple accounts provide strong evidence that he had one or more post-service low back injuries during the 1960s, notwithstanding inconsistent reports as to the precise years when the injuries occurred.  Moreover, the weight of medical evidence attributes the current back disorder to the post-service injuries and the medical opinions, particularly the March 2015 opinion finding against a nexus, reviewed the claims file, and referred to numerous specific records over the course of a very thorough explanation of their opinions.  

The treating VA physician Dr. M. is competent and credible in concluding that the pelvic fracture contributed to the development of arthritis and back pain.  As noted above, the weight of his opinion is somewhat limited, however, because he did not indicate that he had reviewed the claims file, and he did not address the evidence of sound back condition at the end of service and back injuries after service. 

On careful consideration of the evidence as to whether in-service back problems continued or recurred throughout service and afterward, and the evidence connecting post-service back problems to post-service back injury, the preponderance of the evidence is against a nexus between current back symptoms and any back injury during service.  In addition, the evidence does not show that compensable arthritis (degenerative joint disease) manifested during the one-year following service separation.  Therefore, the appeal is denied on a direct and one-year presumptive basis.

The Veteran's contention regarding secondary service connection is that current back disorder is proximately due to or the result of, or has been aggravated by, the service-connection residuals of the pelvis fracture he sustained in the 1955 MVA. He is competent to report the history of his symptoms, but he does not have training to make conclusions about medical causation. Treatment and examination records have not indicated his past pelvis fracture has altered his posture or gait or in any other way affected the conditions or functioning of his spine. 

Moreover, the medical evidence, including the 2015 opinion that is particularly well supported by thorough evidence review and explanation, found that it was less likely than not that the current back disorder was caused or aggravated by the pelvis fracture residuals.  Therefore, the appeal is denied on a secondary basis.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in March 2006, April 2007, May 2010, August 2012, and February 2013. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection on direct and secondary bases. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the October 2009 Board hearing, the VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In the March 2015 remand, the Board instructed that the RO obtain an addendum VA medical opinion addressing specific matters, and that the RO associate the Veteran's service treatment records with his claims file.  Subsequently, a VA physician provided an addendum medical opinion addressing the specified matters. The claims file presently contains service treatment records from both of periods of service. There has been substantial compliance with the remand directives, such that additional remand is not necessary. See Stegall v. West, 11 Vet. App. 268 (1998).

The claims file contains service treatment records, post-service treatment records, VA medical examinations and opinions, and a transcript of the October 2009 Board hearing. The treatment records, examination reports, and opinions provide relevant information that is sufficient to proceed with a decision.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.


ORDER

Service connection for a back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


